— Judgment unanimously affirmed. Memorandum: Defendant’s contention that the court erred in failing to charge the defense of justification wdth respect to assault in the second degree, based on her alleged assault of a police officer, is unpreserved (see, People v Pagan, 162 AD2d 999, lv denied 77 NY2d 842; People v Behlin, 150 AD2d 591, lv denied 74 NY2d 805), and we decline to reach it in the interest of justice. We have examined her remaining argument on appeal and find it to be without merit. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Assault, 2nd Degree.) Present — Callahan, A. P. J., Boomer, Pine, Balio and Lawton, JJ.